Citation Nr: 0710713	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern





INTRODUCTION

The appellant has alleged service from 1941 to 1946 with the 
Commonwealth Army of the Philippines, including the 
recognized guerillas. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The appellant does not have qualifying service for VA 
nonservice-connected pension benefits. 


CONCLUSION OF LAW

Eligibility for VA nonservice-connected pension benefits, 
based upon qualifying service of the appellant, has not been 
established.  38 U.S.C.A. §§ 101(2), 107(b), 1542 (West 
2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The disposition of this case is based upon a matter of law. 
As discussed below, the appellant has not achieved status as 
a "veteran" under the law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for VA compensation benefits, but not for 
VA nonservice-connected pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:



(1) The evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; 
and

(2) The document contains needed information as to 
length, time, and character of service; and,

(3) In the opinion of VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203. 

Analysis

In March 2003, the appellant filed a claim for VA nonservice-
connected pension benefits.  In support of his claim, the 
appellant submitted certification of his membership in the 
Disabled Veterans of America, affidavits from people with 
personal knowledge of the appellant's military service, and 
medical records. 

As the documents submitted by the appellant did not meet the 
requirements of 38 C.F.R. § 3.203(a) as the documents were 
not issued by a United States service department, VA sought 
service department verification of whether the appellant 
served in the U. S. Armed Forces in the Philippines.  
38 C.F.R. § 3.203 (where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department).  

In September 2003, the service department certified that it 
had no record of the appellant serving as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U. S. Armed Forces.  This 
certification is binding on VA, and VA has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 
530 (1992). 

Also, the appellant has provided no further evidence that 
would warrant a request for re-certification of his service 
by the service department and VA must abide by the service 
department's certification.  Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994). 

As the service department certified that the appellant did 
not have the requisite service, the appellant is not a 
veteran so as to establish basic eligibility for VA 
nonservice-connected benefits, and as the law is dispositive, 
the claim must be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

The appellant is not eligible for VA nonservice-connected 
pension benefits, and the appeal is denied.




____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


